ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                    )
                                                 )
L-3 Communications Integrated                    )    ASBCA Nos. 60713, 60716
  Systems, L.P.                                  )
                                                 )
Under Contract No. FA8620-06-G-4002 et al. )

APPEARANCES FOR THE APPELLANT:                        Karen L. Manos, Esq.
                                                      Erin N. Rankin, Esq.
                                                       Gibson, Dunn & Crutcher LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Cara A. Wulf, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Boston, MA

OPINION BY ADMINISTRATIVE JUDGE D'ALESSANDRIS ON APPELLANT'S
          MOTION TO DISMISS FOR LACK OF JURISDICTION

       Appellant L-3 Communications Integrated Systems, L.P. (L-3) appeals from
three contracting officers' final decisions 1 asserting government claims for recovery
of purportedly unallowable airfare costs claimed by L-3 and paid by the government.
During fiscal year 2009 (FY 09), L-3 incurred airfare expenses in performing
flexibly-priced contracts 2 with the government. L-3 was reimbursed for its claimed
costs. In April 2016, the Defense Contract Audit Agency (DCAA) issued an audit
report concerning L-3 's unsettled 3 flexibly-priced contracts for FY 09, including L-3 's
claimed airfares. In the audit report, DCAA applied a 79% "decrement factor" based
upon prior audits of L-3' s incurred costs, to claimed international airfare costs over

1
    ASBCA No. 60714, also involving a government claim for recovery of premium
         airfare, is not subject to this motion. A fourth contracting officer's final
         decision, docketed as ASBCA No. 60715, was settled before L-3 filed its
         complaint.
2
    Flexibly-priced contracts include fixed-price contracts with price adjustments for
         actual costs of labor or materials, cost-reimbursement contracts, incentive
         contracts, orders under indefinite-delivery contracts where final payment is
         based on actual costs incurred, and the materials portion of time-and-materials
         contracts. See FAR 30.00 I.
3
    Here, the flexibly-priced contracts are unsettled because L-3 and the government
         have not agreed on final indirect cost rates. See generally FAR 42.7.
$6,000. The Defense Contract Management Agency (DCMA) contracting officers
subsequently issued final decisions asserting government claims for the costs
questioned in the DCAA audit report.

       Pending before the Board is L-3's motion to dismiss ASBCA Nos. 60713 and
60716 for lack of jurisdiction4 because the final decisions purportedly fail to provide
adequate notice of the bases and amounts of the government's claims. The DCMA
opposes the motion, asserting that the contracting officers' final decisions provide
sufficient information to survive L-3's motion to dismiss. For the reasons set forth
below, we deny L-3's motion to dismiss.

               STATEMENT OF FACTS FOR PURPOSES OF THE MOTION

        L-3 is a wholly-owned subsidiary of L-3 Communications Corporation. L-3 is
party to numerous contracts with the government, administered by DCMA, including
Contract No. FA8620-06-G-4002. (Comp I. ,, 1, 4, answer,, 1, 4) The contracts at
issue, included a cost-reimbursement line item for travel (compl., 13, answer, 13).
Although the contracts and task orders differed somewhat in their specific terms, they
all placed restrictions on reimbursement of first class and business class airfare (app.
mot. at 5-8; R4, tabs 1-4 ).

        On 13 April 2016, DCAA issued Audit Report No. 9891-2009Gl0100002,
Independent Audit Report on L-3 Communications Integrated Systems' Proposed
Amounts on Unsettled Flexibly-Priced Contracts for Fiscal Year 2009 (R4, tab 5).
The audit report applied a 79% decrement factor to L-3 's claimed international airfares
over $6,000 (app. mot. at 2; R4, tab 5 at 24-25). The decrement factor was based on
the questioned travel costs in DCAA's audits ofL-3's FYs 2007 and 2008 incurred
costs (id.).

       In a final decision dated 29 June 2016, administrative contracting officer (ACO)
Gladys Broyles asserted a government claim in the amount of $755,091 for repayment
of purportedly unallowable premium airfare and travel on non-U.S. flag carriers that
the government had paid to L-3 (R4, tab 6 at 1). The final decision referenced the
DCAA audit report and based the government claim upon the ACO's finding that L-3
had not complied with Federal Acquisition Regulation (FAR) 31.205-46(b) along with
ten additional FAR provisions in FAR parts 31.201, 31.205, 47.4, 47.403, 47.405, and
52.24 7 (id. at 2). The final decision asserts a government claim in an amount equal to
the costs questioned in the DCAA audit report.




4   As will be explained below, although the appeal challenges DCMA's decisions,
        here, where the decisions challenged are government claims, success in the
        motion to dismiss will set DCMA's final decisions aside.
                                            2
        The ACO found that the delivery orders associated with the contract required
that first and business class airfares be documented and justified and that "all such
costs shall be reimbursable hereunder at an amount approved by the ACO" (R4, tab 6
at 3). The final decision found that L-3 did not submit any requests for approval under
the delivery orders and that the ACO did not approve any requests for the use of
premium airfare, and she thus denied $381,430 as a violation of the terms of the
contract (id.). In addition, the ACO asserted that she was "unable to determine from
the lack of documentation how much of the questioned costs are a result of Contractor
failing to use U.S.-flag air carriers and complying with FAR 47.2 and ifthe contractor
acted reasonably" (id. at 5).

        In a final decision dated 1 July 2016, ACO Cheryl Clark asserted a second
government claim in the amount of $16,3 54 for repayment of purportedly unallowable
premium airfare that the government had paid to L-3 on delivery orders other than
those at issue in ACO Broyles' final decision (R4, tab 8 at 1). ACO Clark's final
decision also referenced the 13 April 2016 DCAA audit report. She based the
government claim on her finding that L-3 had not complied with FAR 3 l .205-46(b)
and FAR 31.205-46(a)(7), and also cited FAR 31.201-2(d) for L-3's purported failure
to maintain adequate records, and FAR 31.201-3 price reasonableness (id. at 2). The
ACO found that "L-3 has not provided documentation to justify the need for premium
airfare which calls into question the denied amount" (id.).

       L-3 timely appealed to the Board from the two final decisions.

                                       DECISION

I.     L-3's Motion To Dismiss for the ACO's Alleged Failure to Adequately Explain
       the Government's Claim is a Motion to Dismiss for Lack of Jurisdiction

       The parties disagree as to the proper standard of review for L-3' s motion. L-3
asserts in its opening brief that this is a motion to dismiss for lack of jurisdiction, and
therefore the Board "may consider matters outside the pleadings and decide disputed
issues of fact" ( app. mot. at 1). The Federal Rules of Civil Procedure (FED. R. CIV. P.)
distinguish between motions to dismiss for lack of jurisdiction (Rule l 2(b )( 1)) and
motions to dismiss for failure to state a claim (Rule 12(b)(6)); however, Board Rule 7
does not make this distinction. Where the Board's rules are silent, we look to the
FED. R. CIV. P. for guidance. See, e.g., Dennis Anderson Constr. Corp., ASBCA
Nos. 48780, 49261, 96-1BCAi!28,076 at 140,188. In supplemental briefing, L-3
confirmed its position that its motion to dismiss for lack of subject matter jurisdiction
should be reviewed consistent with FED. R. CIV. P. 12(b)(l) (app. supp. br. at 1). In
opposition, the government confirmed its position that the motion should be reviewed




                                             3
as a motion to dismiss for failure to state a claim upon which relief may be granted
pursuant to FED. R. CIV. P. 12(b)(6) (gov't supp. br. at 4).

        The distinction between a dismissal for lack of subject matter jurisdiction and a
dismissal for failure to prove the necessary elements of a claim for which relief could·
be granted is a long-standing source of confusion because the term "jurisdiction" has
more than one meaning. See Spruill v. Merit Systems Protection Board, 978 F.2d 679,
686 (Fed. Cir. 1992) ('"Jurisdiction' is a term that is one of the most slippery in the
legal lexicon. It takes on different connotations depending upon the context."). As the
Supreme Court recognized in Arbaugh v. Y&H Corp., 546 U.S. 500, 511 (2006),
judicial opinions "often obscure the issue by stating that the court is dismissing 'for
lack of jurisdiction' when some threshold fact has not been established, without
explicitly considering whether the dismissal should be for lack of subject matter
jurisdiction or for failure to state a claim." Id. (quoting Da Silva v. Kinsho
International Corp., 229 F.3d 358, 361 (2nd Cir. 2000)).

        This distinction between establishing jurisdiction and establishing the facts
necessary to recover on a claim is also relevant to determining the evidence that the
Board may consider in deciding the motion. When a motion to dismiss pursuant to
FED. R. CIV. P. 12(b)(l) denies or controverts allegations of jurisdiction, only
uncontroverted factual allegations are accepted as true for purposes of the motion,
and other facts underlying the jurisdictional allegations are subject to fact-finding.
Cedars-Sinai Medical Center v. Watkins, 11F.3d1573, 1583-84 (Fed. Cir. 1993);
Arbaugh, 546 U.S. at 514. The facts supportingjurisdiction are subject to fact-finding
by the Board based on our review of the record. CCIE & Co., ASBCA Nos. 58355,
59008, 14-1BCAii35,700 at 174,816; Raytheon Missile Sys., ASBCA 58011, 13
BCA ii 35,241 at 173,016. However, when the factual dispute involves the allegation
of a fact that is not jurisdictional, but an essential element of a claim for relief, this is a
matter that goes to the merits, and is not determined by the Board at the preliminary
stage. Arbaugh, 546 U.S. at 514. Moreover, when the jurisdictional facts are
intertwined with the merits of the appeal, the Board should leave the jurisdictional
determination until the hearing. See 2 MOORE'S FEDERAL PRACTICE 3D § 12.30[3].

        Pursuant to the Contract Disputes Act (CDA) 41 U.S.C. §§ 7101-7109, a
contractor may, "within 90 days from the date of receipt of a contracting officer's
decision" under 41 U.S.C. § 7103 "appeal the decision to an agency board as provided
in" section 7105. 41 U.S.C. § 7104(a). Our reviewing court, the Federal Circuit, has
held that CDAjurisdiction requires both a valid claim and a contracting officer's final
decision on that claim. M Maropakis Carpentry, Inc. v. United States, 609 F.3d 1323,
1327 (Fed. Cir. 2010) (citing James M Ellett Constr. Co. v. United States, 93 F.3d
1537, 1541-42 (Fed. Cir. 1996)). Additionally, the Federal Circuit has held that an
additional jurisdictional requirement is that a claim be submitted in writing and contain
a "clear and unequivocal statement that gives ... adequate notice of the basis and amount
of the claim." Contract Cleaning Maintenance, Inc. v. United States 811 F.2d 586,

                                               4
592 (Fed. Cir. 1987); Maropakis, 609 F.3d at 1327. 5 The Board treats a determination
regarding the adequacy of a claim to be jurisdictional. See, e.g., CCIE & Co., 14-1
BCA, 35,700 at 174,816. "The statement of claim must provide a basis for
meaningful dialogue between the parties aimed toward settlement or negotiated
resolution of the claim if possible, or for adequate identification of the issues to
facilitate litigation should that be necessary." Blake Constr., Co., ASBCA No. 34480
et al., 88-2 BCA, 20,552 at 103,890; see also Holk Development, Inc., ASBCA
Nos. 40579, 40609, 90-3 BCA, 23,086 at 115,939.

        Where, as here, the CDA claim is a government claim, the contracting officer's
final decision is considered to be the claim. See, e.g., Lockheed Martin Corp., ASBCA
No. 57525, 12-1 BCA,35,017. Thegovernmentbearstheburdenofestablishing
jurisdiction for a government claim. See, e.g., Cedars-Sinai, 11 F.3d at 1584. Pursuant
to the CDA, for a government claim, this Board's jurisdiction is dependent on a
contracting officer asserting a claim in the form of a contracting officer's final decision
issued to the contractor. Raytheon Company, ASBCA No. 57576 et al., 15-1 BCA
, 36,043 at 176,049.

II.     The Final Decisions at Issue State CDA Claims

        The parties do not dispute that the DCMA issued written contracting officers'
final decisions demanding sums certain that were timely appealed to the Board. In
addition, we find that both final decisions provide adequate notice of the basis and
amount of the claims. The final decision by ACO Broyles at issue in ASBCA
No. 60713 asserts a sum certain of$755,091 and provides an adequate notice of the
basis for the claim by stating that it is for recoupment of premium airfare and travel on
non-U.S. flag air carriers (R4, tab 6 at 1). Similarly, the final decision by ACO Clark
in ASBCA No. 60716 asserts a sum certain of$16,354 for recoupment of premium
airfare (R4, tab 8 at 1). Additionally, both final decisions reference the DCAA audit
report. These final decisions provide an adequate notice to L-3 of the basis for each
government claim and state claims upon which relief may be granted.

        According to L-3, the government was required to "identify the specific items
costs that the Government actually determined to be unallowable" and "state the basis
for the unallowability of specific costs" (app. mot. at 12). L-3 does not provide a



5   But see, e.g., Relfectone Inc. v. Dalton, 60 F.3d 1572, 1575 (Fed. Cir. 1995) (en
         bane); Ellett Constr., 93 F .3d at 1542; England v. The Swanson Group, Inc.,
         353 F.3d 1375, 1379 (Fed. Cir. 2004) for cases that do not include the
         requirement for a clear statement of the claim as a jurisdictional requirement.
         As explained below, we find that the government has provided a clear statement
         of the claim, so L-3 's motion must be denied whether it is evaluated pursuant to
         Rule 12(b)(l) or 12(b)(6).
                                               5
citation to authority requiring this level of specificity to establish a valid CDA claim. 6
At best, L-3 cites to the decision of the Court of Federal Claims in Volmar
Construction, Inc. v. United States, 32 Fed. Cl. 746 (1995), for the proposition that the
government must set forth in any claim "the specific basis of liability and the amount
corresponding to each basis." Id. at 752. However, to the extent L-3 relies on Volmar
for its motion, such reliance would be entirely misplaced. In Volmar (an opinion that
is not binding upon us) the government withheld a portion of the contract balance
pursuant to five different setoffs. Although Volmar is not entirely clear regarding
procedural posture, after Volmar filed suit before the court, the government asserted
the setoffs as "claims" in opposing Volmar's motion for summary judgment. Volmar
argued that the court lacked jurisdiction to entertain the government's setoffs because
they had not been the subject of contracting officer final decisions before the case was
filed. Id. at 749-51. The court held that the government asserted valid claims to the
extent that each unique setoff included the amount of liability corresponding to that
particular setoff. Id. at 752.

       The Board has dismissed appeals for failure to provide adequate notice of the
basis for a claim, but in these instances, the claim provided almost no information. For
example, in IE.A. Company, ASBCA No. 37182, 89-1BCAii21,576, the Board
dismissed an appeal where the contractor asserted a claim of "$25,000 per contract"
for 187 contracts for "excess costs." The Board granted the government's motion to
dismiss holding that "without an itemization of the damage claims and some minimal
explanation of the alleged cause and effect of the damages, the claim bordered on the
'frivolous.'" Id. at 108,656 (citing Reese Industries, ASBCA No. 29594-91, 84-3
BCA ii 17,628). The minimal amount of information sufficient to provide adequate
notice is quite low. In Marshall Construction, Ltd., ASBCA Nos. 37014, 39361, 90-1
BCA ii 22,597, the Board found a valid claim for overrun costs based upon a "bare
bones" letter to the contracting officer basically requesting a contracting officer's final
decision and stating a sum certain. Although the letter itself did not provide sufficient
supporting data, the Board found that the supporting information was available to the
government in a prior letter and the complaint in the Board appeal. Id. at 113,390.

       In this appeal, each final decision sets forth a sum certain, and a basis for the
claim. In ASBCA No. 60713 the final decision actually sets forth two bases for the
claim: improper use of premium airfare; and improper use of foreign flag carriers (R4,
tab 6 at 1). We do not read Volmar as requiring the government to state a value for
each basis within a final decision. However, even to the extent Volmar could be read
to impose such a requirement, we note that the contracting officer found that she was
"unable to determine from the lack of documentation how much of the questioned
costs are a result of Contractor failing to use U.S.-flag air carriers and complying with


6
    We note that a rule, such as that proposed by L-3, requiring that claims specify the
        amount claimed for each cost element would result in the dismissal of many
        meritorious contractor claims.
                                             6
FAR 47.2 and ifthe contractor acted reasonably" (R4, tab 6 at 5). Thus, to the extent
 Volmar is relevant, we find that the final decision in ASBCA No. 60713 alleges
jurisdictional facts sufficient to satisfy the requirement of stating a value for each basis
within the final decision.

          Moreover, L-3' s complaint and motion both demonstrate that it is aware that the
dollar amount of the claim was arrived at by multiplying the decrement factor (computed in
L-3's 2007 and 2008 incurred cost audits) by the claimed international airfares of$6,000 or
more. Thus, we find that L-3 has sufficient information to "provide a basis for meaningful
dialogue between the parties aimed toward settlement or negotiated resolution of the claim
if possible, or for adequate identification of the issues to facilitate litigation should that be
necessary." Blake Constr., 88-2 BCA ,-r 20,552 at 103,890. Obviously, L-3 and the
government disagree on the merits of the claim, but the parties clearly understand how the
government calculated the amounts of its claims. These facts are sufficient to
establish jurisdiction to entertain the appeal. A motion to dismiss pursuant to FED. R. CIV.
P. l 2(b )( 1) must be denied.

       Based on the analysis above, we do not address the government's argument
regarding notice pleading. Further, we agree with L-3 that the sufficiency of a
contractor claim is determined by the adequacy or sufficiency of the information
submitted to the contracting officer. (App. reply br. at 7) (citing Montage, Inc.,
ASBCA No. 56796, 09-2 BCA ,-i 34,293). For a government claim, L-3 asserts,
without citation to authority, that the adequacy or sufficiency of the claim should be
determined solely by the contracting officer's final decision asserting the claim (app.
reply br. at 7). As we find that the final decisions themselves provide sufficient
information to assert a government claim, we do not reach this issue.

        L-3 cites to non-record documents that it contends demonstrate that the final
decisions do not provide sufficient notice and provide a basis for the Board to dismiss
for lack of jurisdiction. We disagree. While the Board properly may consider
evidence beyond the face of the pleadings to make factual findings regarding
jurisdiction, as noted above, such findings are limited to facts necessary to resolve a
jurisdictional question, and the Board should leave facts that are intertwined with the
merits of the appeal for resolution at a hearing. See, e.g., Arbaugh, 546 U.S. at 514;
2 MOORE'S FEDERAL PRACTICE 3D § 12.30[3]. Here we find that L-3 's collateral
attack on final decisions through reference to purported errors in the 2007 and 2008
DCAA audit reports as well as the 2009 audit report of the incurred costs at issue in
these appeals raise issues that go to the merits and are not appropriate for consideration
on a motion to dismiss (app. mot. at 2-9, exs. 1, 2). To the extent L-3's argument can
be read as contesting a jurisdictional fact, the jurisdictional fact is intertwined with the
determination of the merits and is not subject to resolution in a motion to dismiss.
Similarly, L-3 's argument attempting to discredit ACO Broyles' statement in her final
decision that she reviewed the underlying transactions (app. reply br. at 8-12) goes to
the merits of the appeal. As ACO Broyles' statement is not a jurisdictional fact, we

                                              7
assume it to be true for the purpose of this motion to dismiss. Moreover, L-3's citation
to a Department of Defense Inspector General report critical ofDCAA's use of a
decrement factor and DCAA's purported failure to comply with Generally Accepted
Government Auditing Standards (app. reply br. at 13) again does not relate to
jurisdictional facts and we do not consider this argument in deciding a motion to
dismiss. Following development of the record, the Board may ultimately review these
issues on the merits, but it would not be proper for the Board to consider such
arguments in reviewing a motion to dismiss.

                                    CONCLUSION

       For the reasons stated above, L-3's motion to dismiss is denied.

       Dated: 27 September 2017


                                                  DAYID D' ALESSANDRIS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals



 I~
                                                  I concur



 RICHARD SHACKLEFORD                              J. REID PROUTY
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60713, 60716, Appeals of
L-3 Communications Integrated Systems, L. P., rendered in conformance with the
Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals

                                           8